


116 S3993 IS: Equal Access to Care Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3993
IN THE SENATE OF THE UNITED STATES

June 17, 2020
Mr. Cruz (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To permit a licensed health care provider to provide health care services to individuals in one or more States in which the provider is not licensed.


1.Short titleThis Act may be cited as the Equal Access to Care Act. 2.FindingsCongress finds the following:
(1)In public health emergencies, such as the Coronavirus Disease 2019 pandemic, it is of paramount importance to deliver medical resources to impacted areas where the need is greatest. (2)Technologies that allow health care providers to deliver care across great distances can deliver medical care into impacted areas, including mental health services and maintenance care for chronic illnesses.
(3)Technologies that allow health care providers to deliver care across great distances can thereby free local providers to address community needs that providers can only address in person. (4)Under the Constitution, the Commerce Clause grants Congress the authority to regulate commerce among the States.
3.Interstate telemedicine
(a)In generalNotwithstanding any other provision of law, during the period described in subsection (b), in the case of a physician, practitioner, or other health care provider who is licensed or otherwise legally authorized to provide health care services in a primary State, and who provides such health care services in interstate commerce through electronic information or telecommunication technologies to an individual in a secondary State, the location of the provision of such services shall be deemed to be the primary State and any requirement that such physician, practitioner, or other provider obtain a comparable license or other comparable legal authorization from the secondary State with respect to the provision of such services (including requirements relating to the prescribing of drugs in such secondary State) shall not apply. (b)Period describedThe period described in this subsection is the period beginning on the date of enactment of this Act and ending on the date that is 180 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) ends.
(c)Review of regulationsThe head of each Federal agency shall review existing guidance and regulations to identify any such guidance or regulations that may conflict with the provisions of this section. If the head of an agency finds any such conflict, notwithstanding any other provision of law, such agency head shall, not later than 30 days after the date of enactment of this Act, issue revised guidance or regulations to ensure compliance with the provisions of this section. (d)DefinitionsIn this section:
(1)Health care servicesThe term health care services shall not include services of the type for which funding is prohibited under the requirements contained in Public Law 116–94 as relating to funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256). (2)Primary StateThe term primary State means, with respect to the provision of health care services by a physician, practitioner, or other health care provider in interstate commerce through electronic information or telecommunication technologies, the State in which such physician, practitioner, or provider is physically located and licensed.
(3)Secondary StateThe term secondary State means, with respect to the provision of health care services by a physician, practitioner, or other health care provider in interstate commerce through electronic information or telecommunication technologies, a State in which such physician, practitioner, or other provider is not physically located or licensed.  